*363OPINION
By HAMILTON, J.
Thus, the sole issue presented was who was responsible for the misdescription in the contract.
The evidence was in dispute.
Of course, if it was the fault of plaintiff, he cannot recover a commission, since the failure to procure a lessee was his fault, and he, therefore, failed to properly perform his contract to procure a lessee.
Plaintiff’s evidence tended to show the defendant was solely responsible for the misdescription..
Defendant’s evidence tended to show it was the fault of the plaintiff, and she was strongly corroborated in this.
The weighing of this evidence and the credibility of the witnesses was for the trial court.
We do not find the judgment to be manifestly against the weight of the evidence, and since this is the only question presented, the judgment is affirmed.
ROSS, PJ, and MATTHEWS, J, concur.